[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________            FILED
                                                  U.S. COURT OF APPEALS
                               No. 10-15782         ELEVENTH CIRCUIT
                           Non-Argument Calendar        JUNE 21, 2012
                         ________________________        JOHN LEY
                                                          CLERK
                     D.C. Docket No. 2:10-cv-00409-LSC

ANGELA DENISE NAILS,

                                                            Plaintiff-Appellant,

                                    versus

MIKE FOLEY,

                                                           Defendant-Appellee.



                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                        ________________________

                               (June 21, 2012)

Before TJOFLAT, EDMONDSON, and ANDERSON, Circuit Judges.

PER CURIAM:

     The magistrate warned Nails that failure to attend her own deposition would
result in her case being dismissed. When Nails did not show up for her deposition,

the magistrate issued a show cause order for why her case should not be dismissed.

Nails said that she had refused to attend her own deposition because the defendant

would not pay Nails a per diem or reimburse her travel expenses. The district

court found no authority to support the argument that a party to a case is entitled to

payment for attending her own deposition, and therefore the district court

dismissed the case with prejudice.

      Liberally construing Nails’s brief, she has challenged the conclusion that

she is not entitled to be paid for attending her own deposition. However, she has

not provided any argument or authority to show that the district court’s conclusion

is erroneous. “On appeal, we require appellants to not only state their contentions

to us, but also to give the reasons for them, with citations to the authorities and

parts of the record on which the appellant relies.” Doe v. Moore, 410 F.3d 1337,

1349 (11th Cir. 2005) (quotations omitted).

       AFFIRMED.




                                           2